Order entered March 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01510-CV

                           TRENT STEVEN GRIFFIN, Appellant

                                               V.

                AMERICAN ZURICH INSURANCE COMPANY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05893

                                           ORDER
       We GRANT appellant’s March 23, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by APRIL 6, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE